PER CURIAM.
This is an appeal from a final judgment entered upon the appellee’s motion for summary judgment or for judgment on the pleadings. The trial court did not specify whether it was entering a judgment on the pleadings or a summary judgment. However, this court finds unresolved issues in both the pleadings and the evidence requiring reversal of the trial court’s decision.
This is an action for a real estate broker’s commission. Although the appellant acknowledged in both the pleadings and in deposition that the appellee broker had presented a written offer to purchase the appellant’s property, the appellant denied that the terms of such offer were in accordance with the listing agreement between the parties. We agree that this is a valid, unresolved issue that precludes the entry of a judgment on the pleadings or a summary judgment. McAllister Hotel v. Porte, 98 So.2d 781 (Fla.1957).
ANSTEAD, MOORE, and BERANEK, JJ., concur.